DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
	On pages 7-9 of the amendment, Applicant argued that Hsiang discloses one or more high-level syntax elements to indicate whether the TSM is enabled or not, but does not disclose that the pps_alternative_residual_coding_flag for whether to enable alternative residual coding tools is signaled in HLS other than the PPS. 
However, the Examiner respectfully disagrees.  Hsiang clearly discloses in paragraph 0056 that the residual coding flag can be signaled through a slice header (paragraph 0056, Depending on whether TSM, BDPCM, and/or alternative residual coding is used for the current sequence of video pictures, the current picture, or the current block, the coding control module 300 may encode corresponding syntax elements such as sps_transform_skip_enable_flag, sps_bdpcm_enable_flag, and/or alternative_residual_coding_flag (for PPS or SPS or slice header) into the bitstream 295. It is clear from the paragraph that the residual coding flag is signaled and encoded for PPS, SPS or slice header in the bitstream; see also paragraph 0075).
 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiang et al. (US 2020/0413100) hereinafter “Hsiang”.
As per claim 10, Hsiang discloses an image encoding method, performed by an encoding apparatus, the method comprising (paragraph 0040), the method comprising: 
deriving a residual sample of a current block (fig. 2, output of subtractor 208);
determining whether a transform skip residual coding syntax structure is enable for the current block in a current slice (residual_ts_coding is determined to be enabled or not based on pps_alternative_residual_coding_flag as shown in the syntax table of transform_unit in paragraph 0034); 
encoding residual information for the residual sample of the current block based on a result of the determination (fig. 2; paragraph 0004, The prediction residual signal is processed by a linear transform. The transform coefficients are quantized and entropy coded together with other side information in the bitstream);
encoding a residual coding flag for whether the transform skip residual coding syntax structure is enable for the current block in the current slice (paragraph 0028, For achieving high compression efficiency, the context-based adaptive binary arithmetic coding (CABAC) mode, or known as regular mode, is employed for entropy coding the values of the syntax elements in HEVC and VVC Draft; paragraph 0034, video coder may signal…the PPS syntax elements…pps_alternative_residual_coding_flag for signaling whether to enable TSM, BDPCM, and alternative residual coding tools); and
generating a bitstream including the residual coding flag and the residual information (fig. 2; paragraph 0004, The transform coefficients are quantized and entropy coded together with other side information in the bitstream; paragraphs 0028 and 0050),
wherein the current block is a transform skip block (paragraph 0022, When the CBF is equal to 0, the associated transform block is not further coded and all the coefficients in the current transform block are inferred to be equal to 0), and 
wherein syntax elements according to a regular residual coding syntax structure for the current block (i.e. residual_coding, as shown in the syntax table of transform_unit in paragraph 0034) are encoded (paragraph 0028, For achieving high compression efficiency, the context-based adaptive binary arithmetic coding (CABAC) mode, or known as regular mode, is employed for entropy coding the values of the syntax elements in HEVC and VVC Draft; paragraph 0034, video coder may signal…the PPS syntax elements…pps_alternative_residual_coding_flag for signaling whether to enable TSM, BDPCM, and alternative residual coding tools) based on a determination that the transform skip residual coding syntax structure is not enable (as shown in the syntax table of transform_unit in paragraph 0034, residual_coding is applied when pps_alternative_residual_coding_flag is not enabled), and
wherein the residual coding flag is signaled through a slice header (paragraph 0056, Depending on whether TSM, BDPCM, and/or alternative residual coding is used for the current sequence of video pictures, the current picture, or the current block, the coding control module 300 may encode corresponding syntax elements such as sps_transform_skip_enable_flag, sps_bdpcm_enable_flag, and/or alternative_residual_coding_flag (for PPS or SPS or slice header) into the bitstream 295. It is clear from the paragraph that the residual coding flag is signaled and encoded for PPS, SPS or slice header in the bitstream).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3-4, 7-9 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al. (US 2020/0413100) in view of Bross et al. (“Versatil Video Coding (Draft 5)”) hereinafter “Bross”.
As per claim 1, Hsiang discloses an image decoding method, performed by a decoding apparatus (paragraph 0040), the method comprising: 
…image information including a residual coding flag for whether a transform skip residual coding syntax structure is enable for a current slice (paragraph 0034, a video coder may signal…the PPS syntax elements… pps_alternative_residual_coding_flag for signaling whether to enable TSM, BDPCM, and alternative residual coding tools);
determining whether the transform skip residual coding syntax structure is enable for a current block in the current slice based on the residual coding flag (residual_ts_coding is determined to be enabled or not based on pps_alternative_residual_coding_flag as shown in the syntax table of transform_unit in paragraph 0034); 
deriving a residual sample of the current block (paragraph 0004); and 
generating a reconstructed picture based on the residual sample (Abstract); 
wherein the current block is a transform skip block (paragraph 0022, When the CBF is equal to 0, the associated transform block is not further coded and all the coefficients in the current transform block are inferred to be equal to 0), and 
wherein syntax elements according to a regular residual coding syntax structure for the current block (i.e. residual_coding, as shown in the syntax table of transform_unit in paragraph 0034) are…based on the residual coding flag representing that the transform skip residual coding syntax structure is not enable (as shown in the syntax table of transform_unit in paragraph 0034, residual_coding is applied when pps_alternative_residual_coding_flag is not enabled), and 
wherein the residual coding flag is signaled through a slice header (paragraph 0056, Depending on whether TSM, BDPCM, and/or alternative residual coding is used for the current sequence of video pictures, the current picture, or the current block, the coding control module 300 may encode corresponding syntax elements such as sps_transform_skip_enable_flag, sps_bdpcm_enable_flag, and/or alternative_residual_coding_flag (for PPS or SPS or slice header) into the bitstream 295. It is clear from the paragraph that the residual coding flag is signaled and encoded for PPS, SPS or slice header in the bitstream).
However, Provisional application of Hsiang does not explicitly disclose receiving image information…; parsing residual information for the current block  based on a result of the determination; wherein syntax elements…are parsed.
In the same field of endeavor, Bross discloses receiving image information…(page 72, section 7.4.2.4.1, Decoders shall be capable of receiving NAL units and their syntax elements in decoding order); parsing residual information for the current block based on a result of the determination; wherein syntax elements…are parsed (page 29, section 7.1; page 129, section 8.2; pages 317-318, section 9.5.1; see also the residual coding syntax structures in 7.3.7.11).
Hsiang and Bross are in the same field of endeavor.  They teach all the elements of claim 1; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their known claimed elements using known techniques to yield predictable results.
As per claim 3, Hsiang and Bross disclose the image decoding method of claim 1, wherein the image information includes a transform skip flag indicating whether transform is applied to the current block (i.e. transform_skip_flag, as shown in the syntax table of transform_unit in paragraph 0034 of Hsiang), and a value of the transform skip flag is 1 (see the last paragraph on page 124 of Bross). Same motivation of claim 1 is applied for claim 3. 
As per claim 4, Hsiang and Bross disclose the image decoding method of claim 1, wherein the syntax elements according to the transform skip residual coding syntax structure for the current block (i.e. residual_ts_coding, as shown in the syntax table of transform_unit in paragraph 0034 of Hsiang) are parsed (as taught by Bross in page 29, section 7.1; page 129, section 8.2; and pages 317-318, section 9.5.1) based on the residual coding flag representing that the transform skip residual coding syntax structure is enable (as shown in the syntax table of transform_unit in paragraph 0034 of Hsiang, residual_ts_coding is applied when pps_alternative_residual_coding_flag is enabled). Same motivation of claim 1 is applied for claim 4. 
As per claim 7, Hsiang and Bross disclose the image decoding method of claim 1, wherein the syntax elements according to the regular residual coding syntax structure (i.e. residual_coding, as shown in the syntax table of transform_unit in paragraph 0034 of Hsiang) include position information on a position of a last non-zero residual coefficient in a residual coefficient array of the current block (last_sig_coeff_x_prefix, last_sig_coeff_y_prefix, last_sig_coeff_x_suffix, and last_sig_coeff_y_suffix as taught in section 7.3.7.11 Residual coding syntax of Bross). Same motivation of claim 1 is applied for claim 7. 
As per claim 8, Hsiang and Bross disclose the image decoding method of claim 7, wherein the syntax elements according to the regular residual coding syntax structure (i.e. residual_coding, as shown in the syntax table of transform_unit in paragraph 0034 of Hsiang) include a coded sub-block flag for whether a current sub-block of the current block includes a non-zero residual coefficient (i.e. coded_sub_block_flag taught in paragraph 0022 of Hsiang and in the Residual coding syntax structure in section 7.3.7.11 pages 64-65 of Bross), a significant coefficient flag for whether a residual coefficient of the current block is a non-zero residual coefficient (i.e. sig_coeff_flag taught in paragraph 0023 of Hsiang and in the Residual coding syntax structure in section 7.3.7.11 pages 64-65 of Bross), a first coefficient level flag for whether a coefficient level for the residual coefficient is greater than a first threshold (i.e. abs_level_gt1_flag taught in paragraph 0024 of Hsiang and in the Residual coding syntax structure in section 7.3.7.11 pages 64-66 of Bross), a parity level flag for parity of the coefficient level (i.e. par_level_flag taught in paragraph 0024 of Hsiang and in the Residual coding syntax structure in section 7.3.7.11 pages 64-66 of Bross), a second coefficient level flag for whether the coefficient level of the residual coefficient is greater than a second threshold (i.e. abs_level_gtx_flag taught in paragraphs 0024 and 0030 of Hsiang and in the Residual coding syntax structure in section 7.3.7.11 pages 64-66 of Bross), coefficient value related information on a value of the residual coefficient (abs_remainder taught in paragraph 0025 of Hsiang and in the Residual coding syntax structure in section 7.3.7.11 pages 64-66 of Bross; also dec_abs_level taught in in the Residual coding syntax structure in section 7.3.7.11 pages 64-66 of Bross), and a sign flag for a sign of the residual coefficient (coeff_sign_flag taught in paragraphs 0023, 0025 and 0030 of Hsiang and in the Residual coding syntax structure in section 7.3.7.11 pages 64-66 of Bross). Same motivation of claim 1 is applied for claim 8. 
As per claim 9, arguments analogous to those applied for claim 8 are applicable for claim 9.
As per claims 12-13, arguments analogous to those applied for claims 3-4 are applicable for claims 12-13.

8.	Claims 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al. (US 2020/0413100) in view of Karczewicz et al. (US 2020/0296420) hereinafter “Karczewicz”.
	As per claim 16, arguments analogous to those applied for claim 10 are applicable for claim 16; however, provisional application of Hsiang does not explicitly disclose a non-transitory computer-readable storage medium storing a bitstream.
	In the same field of endeavor, Karczewicz discloses a non-transitory computer-readable storage medium storing a bitstream (paragraph 0015).
Hsiang and Karczewicz are in the same field of endeavor.  They teach all the elements of claim 16; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their known claimed elements using known techniques to yield predictable results.
As per claim 17, arguments analogous to those applied for claim 10 are applicable for claim 17; however, provisional application of Hsiang does not explicitly disclose transmitting the data including the bitstream of the image information.
In the same field of endeavor, Karczewicz discloses transmitting the data including the bitstream of the image information (see figs. 1 and 4-5 and paragraphs 0041, 0124 and 0125, encoded bitstream including encoded syntax elements and image data by the entropy encoding unit 220 are transmitted to the destination device 116).
Hsiang and Karczewicz are in the same field of endeavor.  They teach all the elements of claim 17; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their known claimed elements using known techniques to yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482